Case 6:19-cv-01159-PGB-EJK Document 44 Filed 01/16/20 Page 1 of 2 PageID 157



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

                               CASE NO.:19-cv-01159-PGB-TBS


DAVID LORENZO CRUZ,

       Plaintiff,

v.

KAI JIE INC,
d/b/a Crystal Buffet Hibachi & Grill
a Florida Corporation,
FA RONG ZHANG, individually

       Defendants.
                                                  /

     JOINT NOTICE PROPOSING THREE DATES TO SCHEDULE SETTLEMENT
CONFERENCE BEFORE U.S MAGISTRATE JUDGE PURSUANT TO COURT ORDER
                                              D.E 38

       Plaintiff, David Lorenzo Cruz (“Plaintiff”), and Defendant, Kai Jie Inc., (“Defendant”)

(herein referred as “The Parties”) respectfully provides this Honorable Court pursuant to Order

[D.E. 38] its availability to attend to a settlement conference before Magistrate Judge. The parties

are available the following three dates: February 3, 2020, February 5, 2020, and February 6, 2020.

       WHEREFORE, the parties respectfully request the Court to enter an Order to schedule a

settlement conference before Magistrate Judge any of the above provided dates.

       Respectfully submitted on this 16th day of January 2020.
Case 6:19-cv-01159-PGB-EJK Document 44 Filed 01/16/20 Page 2 of 2 PageID 158



 By: /s/ Monica Espino, Esq                          By:/s/Baya W. Harrison, Esq.
 Florida Bar No. 834491                              Florida Bar No. 114085
 ESPINO LAW P.L.                                     The Harrison Law Firm P.C
 2655 S Le Jeune Road, Ste 802                       38-08 Union Street, Suite 11A,
 Coral Gables, Florida 33134                         Flushing, NY 11354
 Telephone: (305) 704-3172                           Phone: 866-943-2692
 E-mail: me@espino-law.com                           Email: bwh@heboya.com
 Secondary: legal@espino-law.com                     Counsel for Defendant Kai Jie Inc
 Counsel for Plaintiff


                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed

with the Clerk of Court using CM/ECF. I also certify that the foregoing document is being served

on all counsel of record, either via transmission of Notices of Electronic filing generated by

CM/ECF or in some other authorized manner for those counselor parties who are not authorized

to receive electronically Notices of Electronic Filing, this 16th day of January, 2020.

                                                       By: /s/ Monica Espino
                                                       Monica Espino, Esq.
                                                       Florida Bar No. 834491
                                                       Espino Law
                                                       2655 S. Le Jeune Road, Ste 802
                                                       Coral Gables, FL 33134
                                                       Tel.: 305.704.3172
                                                       Fax: 305.722.7378
                                                       Email: me@espino-law.com
                                                       Secondary: legal@espino-law.com
                                                       Counsel for Plaintiff




                                                 2
